      Case 5:18-cv-00137-DCB-MTP Document 18 Filed 06/01/20 Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION


YOUSEF QATTOUM                                                   PETITIONER

VS.                             CIVIL ACTION NO. 5:18-cv-137-DCB-MTP

SHAWN R. GILLIS                                                  RESPONDENT


               ORDER ADOPTING REPORT AND RECOMMENDATION


      This cause is before the Court on Petitioner Yousef Qattoum’s

Petition (docket entry 1) and Amended Petition (docket entry 4)

for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241.             United

States Magistrate Judge Michael T. Parker entered his Report and

Recommendation      (docket    entry       17),   recommending     that   the

Petitioner’s Petitions be DENIED.

      In May of 2015, Petitioner was sentenced in the United States

District Court for the Eastern District of Arkansas after pleading

guilty to conspiracy to distribute and possess with intent to

distribute controlled substances in violation of 21 U.S.C. § 846,

and conspiracy to commit money laundering in violation of 18 U.S.C.

§ 1956.

      At the time Petitioner filed his Petition, he was incarcerated

at the Adams County Correctional Center (“ACCC”) in Natchez,

Mississippi.     However, he is currently housed at the North Lake

Correctional Facility in Baldwin, Michigan.

                                       1
    Case 5:18-cv-00137-DCB-MTP Document 18 Filed 06/01/20 Page 2 of 8



     Petitioner argues that he is entitled to habeas relief because

the Federal Bureau of Prisons (“BOP”) should have provided him

additional “good time” credits pursuant to the First Step Act.

Petitioner also attacks the validity of his conviction and that

the sentence imposed by the Court is unreasonably harsh.

     A federal inmate may attack the manner in which his sentence

is being carried out, or the prison authorities’ determination of

its duration in a habeas petition pursuant to 28 U.S.C. § 2241,

filed in the same district where the prisoner is incarcerated.

See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). By contrast,

a federal inmate’s challenge to the validity of his conviction or

sentence should be pursued in a motion pursuant to 28 U.S.C. §

2255, filed in the sentencing court.           See Ojo v. INS, 106 F.3d

680, 683 (5th Cir. 1997).

     The Petitioner brings claims relating to both the execution

and the legality of his sentence.        Magistrate Judge Parker first

addresses those claims relating to the legality of the Petitioner’s

sentence.

     The    Petitioner   argues   that   the   sentencing   court   lacked

subject matter jurisdiction because the “United States failed to

produce a valid contract when the alleged complaint was filed” and

because no one has suffered an “injury in fact.”        Petitioner also

argues that his sentence is unreasonably harsh.



                                    2
    Case 5:18-cv-00137-DCB-MTP Document 18 Filed 06/01/20 Page 3 of 8



     Despite the Petitioner’s attempt to frame these claims as an

attack on the “manner, location, or conditions” of his confinement,

Magistrate   Judge     Parker   observes    that   the   Petitioner     is

challenging the legality of his conviction and sentence. A federal

inmate’s challenge to the legality of his conviction should be

pursued in a motion pursuant to 28 U.S.C. §          2255, filed in the

sentencing court.      Ojo, 106 F.3d at 683.       There is, however, a

“back door” to Section 2255 known as the “savings clause,” which

allows   a   Section     2241    petition    under    certain    limited

circumstances.   The savings clause provides as follows:

     An application for a writ of habeas corpus in behalf of a
     prisoner who is authorized to apply for relief by motion
     pursuant to this section, shall not be entertained if it
     appears that the applicant has failed to apply for relief, by
     motion, to the court which sentenced him, or that such court
     has denied him relief, unless it also appears that the remedy
     by motion is inadequate or ineffective to test the legality
     of his detention.

28 U.S.C. § 2255 (e).

     In his Report and Recommendation, Magistrate Judge Parker

finds that “a section 2241 petition that seeks to challenge a

federal sentence or conviction – thereby effectively acting as a

section 2255 motion – may only be entertained when the petitioner

establishes that the remedy provided for under section 2255 is

inadequate or ineffective.”        Pack, 218 F.3d at 452 (citation

omitted).




                                    3
     Case 5:18-cv-00137-DCB-MTP Document 18 Filed 06/01/20 Page 4 of 8



     The   “inadequacy       or   inefficacy    requirement     is   stringent.”

Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001).

A Section 2241 petition is not a substitute for a Section 2255

motion, and the Petitioner bears the heavy burden of establishing

the inadequateness or ineffectiveness of the Section 2255 motion.

Pack, 218 F.3d at 452.        Courts find a remedy under Section 2255 to

be   inadequate      or     ineffective     “only     in     extremely   limited

circumstances.”      Id.

     To    satisfy    the   requirements       of   the    savings   clause,   the

Petitioner must demonstrate that (1) he raises a claim “that is

based on a retroactively applicable Supreme Court decision,” (2)

the claim was previously “foreclosed by circuit law at the time

when [it] should have been raised in petitioner’s trial, appeal or

first § 2255 motion,” and (3) the retroactively applicable decision

establishes that “the petitioner may have been convicted of a

nonexistent offense” or, in other words, the petitioner may be

actually innocent.        Reyes-Requena, 243 F.3d at 904.

     Magistrate Judge Parker found that the Petitioner failed to

argue – much less demonstrate – that any of these requirements

have been met.       Thus, the Petitioner has not met his heavy burden

of establishing that a Section 2255 motion would be inadequate                  or

ineffective to test the legality of his detention.                    Petitioner

cannot pursue his claims challenging his conviction and sentence



                                        4
       Case 5:18-cv-00137-DCB-MTP Document 18 Filed 06/01/20 Page 5 of 8



in   a    Section       2241    petition;        therefore,      these   claims       must   be

dismissed with prejudice.

         As previously mentioned, the Petitioner also challenges the

execution       of   his       sentence,       arguing    that    the    BOP   should       have

provided him additional “good time” credits pursuant to the First

Step Act.        On June 11, 2019, Respondent filed a Response (docket

entry 12), arguing that this claim should be dismissed because

Petitioner failed to exhaust his administrative remedies prior to

filing his Petition.

         Prior to seeking habeas relief pursuant to 28 U.S.C. § 2241,

a federal inmate must exhaust his administrative remedies through

the BOP.        Rourke v. R.G. Thompson, 11 F.3d 47, 49 (5th Cir. 1993);

Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994).                            The exhaustion

requirement is not satisfied by “filing an untimely or otherwise

procedurally         defective        grievance      or     appeal”      because      “proper

exhaustion of administrative remedies is necessary.”                             Woodford v.

Ngo, 548 U.S. 81, 83-84 (2006); see also Herrera-Villatoro v.

Driver, 269 Fed.App’x. 372 (5th Cir. 2010).                         “Exceptions to the

exhaustion        requirement         are       appropriate      where     the      available

administrative           remedies         either     are     unavailable         or     wholly

inappropriate to the relief sought, or where the attempt to exhaust

such     remedies       would    be   a       patently   futile    course      of     action.”

Fuller, 11 F.3d at 62 (quoting Hessbrook v. Lennon, 777 F.2d 999,

1003     (5th    Cir.    1985)).          A    petitioner     seeking     waiver       of    the

                                                 5
       Case 5:18-cv-00137-DCB-MTP Document 18 Filed 06/01/20 Page 6 of 8



exhaustion     requirement        bears     the   burden      of   demonstrating       the

futility of administrative review.                Id.

       Respondent        Gillis    submitted      a     declaration       of    Rosalind

Ellington,     an     Administrative        Remedy      Specialist       in    the   BOP’s

Central Office.          See Declaration [10-1].           According to Ellington,

ACCC    has    a     multi-step     administrative         process     for     resolving

prisoner complaints.           An inmate must first submit a grievance to

the ACCC contractor. (Ellington states that the BOP contracts with

Core Civic to house federal inmates at ACCC, which is contractor-

owned    and   operated).          If    unsatisfied       with    the    contractor’s

response,      the    inmate      may    appeal   to    the    BOP’s     Privatization

Management      Branch,      using      Administrative        Remedy     Form    BP-230.

Finally, the inmate may appeal to the BOP’s Office of General

Counsel, using Administrative Remedy Form BP-231.                      Id.

       Ellington      states      that     Petitioner      “has    never       filed   any

administrative        remedies      with    the   BOP.”        Id.       In     response,

Petitioner argues that he did not have to exhaust his claims

challenging        the    jurisdiction       of   the    sentencing       court.        As

previously explained, however, Petitioner cannot pursue the claims

challenging his conviction and sentence in a Section 2241 petition.

       Petitioner’s remaining claim challenges the execution of his

sentence, which is properly pursued in a Section 2241 petition,

but Petitioner was required to exhaust his administrative remedies



                                             6
       Case 5:18-cv-00137-DCB-MTP Document 18 Filed 06/01/20 Page 7 of 8



prior to filing his petition in this Court.             Petitioner has failed

to exhaust his available administrative remedies as required by

law,    and     Petitioner    has   failed   to    demonstrate   extraordinary

circumstances for his failure to exhaust administrative remedies.

The BOP should have an opportunity to consider the Petitioner’s

claim, and consider possible relief, prior to Petitioner’s pursuit

of his claim in the Court.

       Magistrate Judge Parker recommends that the Petition (docket

entry 1) and Amended Petition (docket entry 4) for Writ of Habeas

Corpus     be    DENIED,     that   Petitioner’s    claims   challenging   the

execution of his sentence be DISMISSED with prejudice, and that

the Petitioner’s claims challenging the execution of his sentence

be DISMISSED without prejudice.

       Although Magistrate Judge Parker notified the Petitioner that

he had the right to file written objections to the Magistrate

Judge’s Recommendations within fourteen days after being served a

copy of said Recommendations, Petitioner did not do so. Petitioner

was also warned that failure to do so would bar Petitioner, except

upon grounds of plain error, from attacking on appeal the proposed

factual findings and legal conclusions accepted by the district

court to which the party has not objected.             See Douglass v. United

Servs. Auto Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996).

       ACCORDINGLY, the Court adopts the Report and Recommendation

of Magistrate Judge Parker.

                                         7
    Case 5:18-cv-00137-DCB-MTP Document 18 Filed 06/01/20 Page 8 of 8



     For   the   reasons    set    forth   herein,   the   Court    DENIES   the

Petitioner’s Petition for Writ of Habeas Corpus (docket entry 1),

and DENIES the Petitioner’s Amended Petition for Habeas Corpus

(docket entry 4);

     Furthermore,     the     Petitioner’s      claims     challenging       the

execution of his sentence are DISMISSED WITHOUT PREJUDICE.

     ACCORDINGLY,    a     FINAL    JUDGMENT   denying     the     Petitioner’s

Petition for Writ of Habeas Corpus (docket entry 1) and denying

the Petitioner’s Amended Petition for Habeas Corpus (docket entry

4) shall be entered.

     SO ORDERED AND ADJUDGED, this the 1st day of June, 2020.



                                           _/s/ David Bramlette________

                                           UNITED STATES DISTRICT JUDGE




                                       8
